DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 06/29/2022 for application number 17/268,366. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-9 are presented for examination.

Response to Arguments
Argument 1, Applicant argues that Russel does not teach a personal database with assigned identifiers as currently recited in the independent claim.
Responding to Argument 1, Applicant’s argument has been fully considered but is not persuasive. Russel teaches a system to search a database to generate a graphical representation based on a user’s dataset/project information [Abstract, Paras. 46, 51-53, 83]. Russel describes the system to allow a user to utilize the searching system and database to provide his/her own datasets/projects for the purpose of searching and visualization. Therefore, the personalized dataset as described in the independent claims is taught by Russel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al. (US 2019/0018904 A1).

Regarding claim 1, Russel teaches a method for displaying personal database contents on a computer screen, the personal database containing a plurality of data files, each data file is assigned by the user at least one associative identifier that the user associates with said data file [Abstract, Paras. 46, 51-53, 83, personal datasets/projects stored in the database and displaying relationships between datasets], the method comprising the step of: 
obtaining a primary graph being a graphical representation of all the assigned associative identifiers which the user has assigned to the plurality of data files contained in the person database [Paras. 46, 51-53, 83, personal datasets/projects (i.e. assigned data files) can be stored in the database and maintained by the owner (i.e. user)] in the form of a network [Fig. 6, Paras. 73-74, graph displaying icons and links relating to relationships found], and each network node comprises an icon of a unique associative identifier from among the assigned associative identifiers, wherein the network nodes are connected in pairs so that between each pair of icons depicting the associative identifiers assigned to the same data file, a link is formed [Figs. 1, 3-4, Paras. 46-47, 54-60, each node is identified and given tags and attributes for the weighing process]; 
calculating for each associative identifier of a subjective significance weighting factor (m), the subjective significance weighting factor (m) determining the size of the associative identifier icon, while calculating for each link of a weighting factor (n), the weighting factor (n) determining a display parameter of the link [Fig. 5, Paras. 61-72, the system weighs each node based on the attributes and tags between one another]; and 
obtaining a modified graph in response to each calculation of at least one of the weighting factors (m, n) [Fig. 6, Paras. 73-74, presenting a graph, updated, based on the added, modified, or searched content by a user].

Regarding claim 2, Russell teaches all of the limitations of claim 1 as described above. Russell further teaches wherein the subjective significance weighting factor (m) for each associative identifier is further calculated based on number of data files to which the user has assigned said associative identifier [Fig. 5, Paras. 61-72, weight is given using the number of hits, attributes, tags, etc., given to each node within the dataset], wherein the subjective significance weighting factor (m) for each associative identifier further determines at least one of the following: a shape, color, transparency, location of the icon on the graph [Fig. 6, (610, 615), Paras. 73-74, each node can be given a different shape, color, size based on the weight information].

Regarding claim 3, Russell teaches all of the limitations of claim 2 as described above. Russell further teaches wherein the subjective significance weighting factor (m) for each associative identifier is further calculated given a number of links formed between said associative identifier and the remaining associative identifiers [Fig. 5, Paras. 61-72, weight is given using the number of hits, attributes, tags, etc., given to each node within the dataset].

Regarding claim 4, Russell teaches all of the limitations of claim 1 as described above. Russell further teaches wherein the weighting factor (n) of the link formed between each pair of associative identifiers assigned to the same data file, is calculated given a number of data files common to said pair of associative identifiers [Fig. 5, Paras. 61-72, weight is given using the number of hits, attributes, tags, etc., given to each node within the dataset], wherein the weighting factor (n) of the link further determines at least one of the following display parameters: a thickness, length, color, transparency of the link on the graph [Fig. 6, (625), Para. 73, link thickness based on the attribute weights].

Regarding claim 5, Russell teaches all of the limitations of claim 1 as described above. Russell further teaches forming a "DF-Al" link between each associative identifier and the data file which said associative identifier is assigned to, and defining for each said "DF-Al" link of a weighting factor (k), the weighting factor (k) characterizing the subjective degree of correspondence of the said associative identifier to the said data file [Figs. 1, 3-4, Paras. 46-47, 54-60, each node is identified and given tags and attributes for the weighing process, the process uses that information for the weighting process].

Regarding claim 6, Russell teaches all of the limitations of claim 4 as described above. Russell further teaches wherein the calculation of the weighting factor (n) of the link formed between each pair of associative identifiers assigned to the same data file is further based on the values of the weighting factors (k) of the corresponding "DF-Al" links [Fig. 5, Paras. 61-72, weight is given using the number of hits, attributes, tags, links, etc., given to each node and between nodes within the dataset].

Regarding claim 7, Russell teaches all of the limitations of claim 1 as described above. Russell further teaches wherein each graph icon is shown as a geometric figure and comprises an image of a unique associative identifier [Fig. 6, Paras. 73-74, each node can be any shape (i.e. geometric) and include and additional identifier image or shape describing the node].

Regarding claim 8, Russell teaches all of the limitations of claim 1 as described above. Russell further teaches wherein at least one graph icon is a selectable graph object that may be selected by the user to define a search query for searching the desired data files in the personal database [Fig. 7, Paras. 76-78, user can interact with each node within the graph to see further information].

Regarding claim 9, Russell teaches all of the limitations of claim 1 as described above. Russell further teaches wherein the calculation of at least one of the weighting factors (m, n) is performed in response to one of the following: adding a data file, deleting a data file, adding an associative identifier, deleting an associative identifier, forming a link between associative identifiers, deleting a link between associative identifiers [Fig. 5, Paras. 61-72, the system uses number of hits, attributes, tags, links, added files, when processing].

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179